                 Case 2:20-cv-01174-RAJ Document 25 Filed 08/10/20 Page 1 of 7



                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
     JESSICA BENTON, SHELBY BRYANT,
9    ANNE MARIE CAVANAUGH, ALYSSA
10   GARRISON, AND CLARE THOMAS,                       Case No. 2:20-cv-01174-RAJ
11                  Plaintiffs,                        ORDER
12          v.

13   CITY OF SEATTLE,
14                  Defendant.
15
16                                    I.   INTRODUCTION
17          This matter comes before the Court on Plaintiffs’ Motion for Temporary
18   Restraining Order. Dkt. # 4. Having considered the submissions of the parties, the
19   relevant portions of the record, and the applicable law, the Court finds that oral argument
20   is unnecessary. For the reasons below, the motion is DENIED.
21                                    II. BACKGROUND
22          A.    Black Lives Matter Seattle-King County v. City of Seattle, No. 2:20-cv-
            00887-RAJ (W.D. Wash. filed June 9, 2020)
23
24          Two months ago, Black Lives Matter Seattle-King County and several other

25   plaintiffs sued the City of Seattle (“City”). Black Lives Matter Seattle-King County v.

26   City of Seattle, No. 2:20-cv-00887-RAJ (W.D. Wash. filed June 9, 2020) (Dkt. # 1). That

27   matter is currently pending before this Court.

28   ORDER – 1
              Case 2:20-cv-01174-RAJ Document 25 Filed 08/10/20 Page 2 of 7




1           The plaintiffs there allege that, following the death of George Floyd in
2    Minneapolis, protests in Seattle ensued and that, on certain occasions, the Seattle Police
3    Department (“SPD”) exercised unconstitutional force to suppress the protesters. Id. The
4    plaintiffs assert claims for violations of their First and Fourth Amendment rights. Id.
5    After they filed their complaint, the plaintiffs moved for a temporary restraining order
6    (“TRO”). Id. (Dkt. # 6). After reviewing the parties’ briefs and conducting oral
7    argument, the Court granted the motion. Id. (Dkt. # 34). Days later, the parties stipulated
8    to a preliminary injunction, which the Court also granted. Id. (Dkt. # 42). That
9    preliminary injunction, in part, maintains:
10          (1) The City of Seattle, including the Seattle Police Department and any
            other officers, departments, agencies, or organizations under the Seattle
11          Police Department’s control (collectively, “the City”), is hereby enjoined
12          from employing chemical irritants or projectiles of any kind against persons
            peacefully engaging in protests or demonstrations. This injunction includes:
13
                   (1) any chemical irritant such as and including CS Gas (“tear gas”)
14                 and OC spray (“pepper spray”) and
15                 (2) any projectile such as and including flash-bang grenades,
                   “pepper balls,” “blast balls,” rubber bullets, and foam-tip projectiles.
16
                   This Order does not preclude individual officers from taking
17                 necessary, reasonable, proportional, and targeted action to protect
                   against a specific imminent threat of physical harm to themselves or
18                 identifiable others or to respond to specific acts of violence or
19                 destruction of property. Further, tear gas may be used only if (a)
                   efforts to subdue a threat by using alternative crowd measures,
20                 including pepper spray, as permitted by this paragraph, have been
                   exhausted and ineffective and (b) SPD’s Chief of Police has
21                 determined that use of tear gas is the only reasonable alternative
22                 available. The Chief of Police may only authorize limited and
                   targeted use of tear gas and must direct it to those causing violent or
23                 potentially life-threatening activity. To the extent that chemical
24                 irritants or projectiles are used in accordance with this paragraph,
                   they shall not be deployed indiscriminately into a crowd and to the
25                 extent reasonably possible, they should be targeted at the specific
                   imminent threat of physical harm to themselves or identifiable others
26                 or to respond to specific acts of violence or destruction of property.
27
28   ORDER – 2
              Case 2:20-cv-01174-RAJ Document 25 Filed 08/10/20 Page 3 of 7




1    Id. The preliminary injunction is still in effect today. Id.; see also id. (Dkt. # 90).
2           Over a month later, on July 27, 2020, the plaintiffs moved for an order to show
3    cause why the City should not be held in contempt for violating the preliminary
4    injunction. Id. (Dkt. # 51). The motion was based on events that happened on July 25,
5    2020, just two days earlier. Id. According to the plaintiffs, “on July 25, SPD suddenly
6    and without warning divided the protesters into two groups and began an all-out assault.
7    SPD officers lobbed flash-bang grenades, blast balls filled with pepper spray, and foam
8    tipped bullets into the middle of retreating crowds. People screamed and ran in terror as
9    chaos ensued.” Id. (Dkt. # 51 at 4) (citations omitted). In support of the motion,
10   plaintiffs filed more than twenty declarations. The City responded, arguing that the
11   plaintiffs “fail[ed] to establish through their required standard of clear and convincing
12   evidence that the Seattle Police Department failed to substantially comply with the terms
13   of this Court’s preliminary injunction.” Id. (Dkt. # 78 at 2).
14          Weeks after the plaintiffs moved for an order to show cause, the parties entered a
15   stipulation, which the Court granted. Id. (Dkt. ## 109, 110). The parties agreed to
16   several items: They agreed to stay all proceedings in the case until Judge Robart, in
17   United States v. City of Seattle, No. 12-cv-01282-JLR (W.D. Wash), reviewed the
18   validity and effect of Ordinance 119806 passed by the Seattle City Council. Id. (Dkt.
19   # 110). That ordinance banned crowd control irritants and was set to go into effect when
20   Judge Robart temporarily enjoined its implementation, pending his review. Id. The stay
21   in Black Lives Matter will be lifted once Judge Robart issues a ruling on that matter. Id.
22   The parties also clarified the preliminary injunction, specifying, among other things,
23   certain protections for journalists, medics, and legal observers and the City’s obligation to
24   issue warnings before using chemical irritants or projectiles. Id. Finally, the parties
25   agreed to dismiss without prejudice the plaintiffs’ motion for an order to show cause. Id.
26          B.     This Proceeding
27          On August 3, 2020, one week after the plaintiffs moved for an order to show cause
28   ORDER – 3
               Case 2:20-cv-01174-RAJ Document 25 Filed 08/10/20 Page 4 of 7




1    in the Black Lives Matter case, Plaintiffs here filed their complaint and moved for a TRO.
2    Dkt. ## 1, 4. Like the motion for an order to show cause, Plaintiffs’ complaint and
3    motion for a TRO are centered on the July 25, 2020 protests. Dkt. # 1 at 2; Dkt. # 4 at 6.
4    And, like the plaintiffs in Black Lives Matter, Plaintiffs here assert claims for violations
5    of their First and Fourth Amendment rights. Dkt. # 1 at 16-17.
6            This case diverges from Black Lives Matter in two key ways: First, Plaintiffs here
7    assert a third cause of action for violation of the Equal Protection Clause. Id. at 17-18.
8    They say that because prospective protesters need to clad themselves in “cost-prohibitive
9    gear to withstand munitions,” they are subject to a “de facto protest tax.” Id. at 4.
10   Second, Plaintiffs here seek more relief than the Black Lives Matter plaintiffs. Plaintiffs
11   request an outright prohibition on certain “less lethal” weapons—a prohibition that
12   enjoins the City, without exception, from “deploying chemical weapons or projectiles of
13   any kind for the purpose of crowd control at protests or demonstrations. This injunction
14   includes prohibitions on: (1) any chemical irritant such as CS Gas (“tear gas”) or OC
15   Spray (“pepper spray”) and (2) any projectile such as flash-bang grenades, “pepper
16   balls,” “blast balls,” and rubber bullets.” Dkt. # 4-1 at 3.
17           The City responded to the motion for a TRO, Dkt. # 21, and Plaintiffs replied, Dkt.
18   # 23.
19                                  III. LEGAL STANDARD
20           Like a preliminary injunction, issuance of a TRO is “an extraordinary remedy
21   never awarded as of right.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015).
22   Under Federal Rule of Civil Procedure 65(b), a party seeking a TRO must make a clear
23   showing (1) of a likelihood of success on the merits, (2) of a likelihood of suffering
24   irreparable harm in the absence of preliminary relief, (3) that the balance of hardship tips
25   in her favor, and (4) that a temporary restraining order in is in the public interest. Winter
26   v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008) (articulating standard
27   for preliminary injunction); Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d
28   ORDER – 4
               Case 2:20-cv-01174-RAJ Document 25 Filed 08/10/20 Page 5 of 7




1    832, 839 n.7 (9th Cir. 2001) (noting that preliminary injunction and temporary restraining
2    order standards are “substantially identical”).
3                                       IV. DISCUSSION
4            A.     Likelihood of Success on the Merits and Irreparable Harm
5            The facts and arguments offered by Plaintiffs here largely track those offered by
6    the plaintiffs in Black Lives Matter. Indeed, Plaintiffs’ motion here copied—verbatim—
7    several portions of plaintiffs’ motion for a TRO. Compare Dkt. # 4 at 2-3 (“Since May
8    25, thousands of protesters have taken to the streets of Seattle—a classic public forum—
9    to protest the gross, systemic injustices perpetrated by law enforcement against people of
10   color generally and Black people specifically. On a nightly basis, these protests against
11   police brutality have been met with police brutality.”) with Black Lives Matter, (Dkt. # 6)
12   (“Since May 25, thousands of protesters have taken to the streets of Seattle—a classic
13   public forum—to protest the gross, systemic injustices perpetrated by law enforcement
14   against people of color generally and Black people specifically. On a nightly basis, these
15   protests against police brutality have been met with police brutality.”).
16           At bottom, Plaintiffs here argue that, on July 25, 2020, protesters of “police
17   accountability” were subjected to “indiscriminate use [of] 40 mm launchers, blast balls,
18   CS gas, and oleoresin capsicum (“OC”) spray.” Dkt. # 4 at 6. The July 25, 2020 protest
19   was much like the protests of late May and early June, which were the impetus behind the
20   TRO in Black Lives Matter. In that case, based on a more complete record and nearly
21   identical circumstances, the Court ruled on the likelihood of success on the merits and
22   irreparable harm. Black Lives Matter, (Dkt. # 34). The parties here have not disturbed
23   the Court’s previous holding, so it is equally applicable to the July 25, 2020 protest: to
24   the extent that Plaintiffs’ First and Fourth Amendment claims overlap with those in Black
25   Lives Matter, Plaintiffs have shown a likelihood of success on the merits and irreparable
26   harm.
27           As the City argues, Plaintiffs’ motion does not address their equal protection claim
28   ORDER – 5
              Case 2:20-cv-01174-RAJ Document 25 Filed 08/10/20 Page 6 of 7




1    at all. Of course, Plaintiffs have offered some evidence that they desire or have acquired
2    protective gear to shield themselves from crowd control weapons. Dkt. ## 5-9. But they
3    use that evidence to show irreparable harm, stemming from violations of their First and
4    Fourth Amendment. Dkt. # 23 at 10-12. They do not use it to show a likelihood of
5    success on the merits or irreparable harm on their equal protection claim. Thus, as to this
6    claim, Plaintiffs have not met any of the Winter factors, and the Court makes no ruling on
7    Plaintiffs’ “de facto protest tax” argument.
8           B.      Balance of Equities and Public Interest
9           Like the previous two Winter factors, the Court already ruled on these two factors
10   in Black Lives Matter. But, unlike the previous two factors, the equities here have
11   shifted. They now tip sharply in the City’s favor and against Plaintiff’s request of
12   injunctive relief.
13          First, the Court already balanced the equities, and Plaintiffs give no reason why
14   the Court should re-weigh them now. In ruling on the TRO in Black Lives Matter, the
15   Court carefully balanced the constitutional right of protestors and the need for SPD to
16   protect the life and safety of the public and officers and the need to protect public and
17   private property. Black Lives Matter, (Dkt. # 34 at 10). The result was this Court’s
18   tailored TRO and later preliminary injunction. Plaintiffs have not shown why the July
19   25, 2020 protests require this Court to rebalance the equities or to substitute a tailored
20   preliminary injunction with a blanket ban on crowd control weapons.
21          Second, when the plaintiffs in Black Lives Matter initially moved for a TRO,
22   protesters did not have the protections that they have now. Since then, however, the City
23   has agreed to a preliminary injunction and to clarifications of the preliminary injunction.
24   As described above, the preliminary injunction provides protestors with several
25   safeguards. See supra Section II.A. And the additional clarifications grant further
26   protections to journalists, medics, and legal observers and place a duty on SPD to issue
27   warnings before deploying chemical irritants or projectiles. Id. Thus, the need for
28   ORDER – 6
                 Case 2:20-cv-01174-RAJ Document 25 Filed 08/10/20 Page 7 of 7




1    separate and additional injunctive relief is greatly diminished, as an injunction is already
2    in place.
3           In sum, Plaintiffs have failed to meet their burden to show that the balance of
4    equities tips in their favor or that their requested TRO is in the public interest. These two
5    Winter factors are not met.
6                                      V. CONCLUSION
7           For the reasons above, the Court DENIES Plaintiffs’ Motion for Temporary
8    Restraining Order. Dkt. # 4.
9
            DATED this 10th day of August, 2020.
10
11
12
                                                       A
                                                       The Honorable Richard A. Jones
13
                                                       United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 7
